United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3464
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Ignacio Carrera-Marino, also known as *
Judas Lozano, also known as Chivo,    * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: September 27, 2006
                                Filed: October 4, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Ignacio Carrera-Marino (Marino) appeals the 120-month prison sentence
imposed by the district court1 after Marino pleaded guilty to conspiring to distribute
and possess with the intent to distribute 50 grams or more of actual
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1), and 846. On
appeal, counsel has moved to withdraw and has filed a brief under Anders v.



      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
California, 386 U.S. 738 (1967), stating that Marino believes the sentence is
unreasonable.

       Marino’s offense carried a statutory mandatory minimum sentence of 120
months’ imprisonment. See 21 U.S.C. § 841(b)(1)(A). Because Marino had more
than one criminal history point, he was ineligible for safety-valve relief from the
statutory minimum sentence. See 18 U.S.C. § 3553(f)(1). Thus, Marino’s sentence
is not unreasonable because the district court had no authority to impose a lower
sentence. See United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (only
authority for district court to depart from statutory minimum sentence is found in 18
U.S.C. § 3553(e) and (f), which apply only when government makes a motion for
substantial assistance or defendant qualifies for safety-valve relief).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the district court’s judgment, and
we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-